       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 1 of 21                  FILED
                                                                              2021 Jan-27 PM 12:08
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


CAROLYN ROBINSON,                            ]
                                             ]
      Plaintiff,                             ]
                                             ]
v.                                           ]        Case No.: 2:19-cv-00856-ACA
                                             ]
WAL-MART STORES EAST, LP,                    ]
                                             ]
      Defendant.                             ]

                          MEMORANDUM OPINION

      Carolyn Robinson is an African-American pharmacist employed by Walmart

Stores East, LP’s (“Walmart”) from 2005 until her termination in 2018. Ms.

Robison was 51-years old when Walmart fired her. After her termination, Ms.

Robinson filed suit against Walmart, asserting claims of race discrimination in

violation of Title VII and 42 U.S.C. § 1981 and age discrimination in violation of

the Age Discrimination in Employment Act (“ADEA”). Before the court is

Walmart’s motion for summary judgment and motion for partial judgment on the

pleadings (doc. 32) and motion to strike (doc. 44).

      The court DENIES Walmart’s motion for partial judgment on the pleadings

because Ms. Robinson’s complaint states a claim for discrimination in discipline.

The court GRANTS Walmart’s motion for summary judgment on Ms. Robinson’s

claims of race discrimination because Ms. Robinson has not presented a prima
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 2 of 21




facia case of race discrimination and even if she had, she has not presented

evidence creating a dispute of material fact about whether Walmart’s articulated

reasons for disciplining and firing her were pretext for unlawful race

discrimination. The court GRANTS Walmart’s motion for summary judgment on

Ms. Robinson’s age discrimination claim because she has not presented evidence

from which a reasonable jury could find that Walmart’s articulated reason for

firing her was pretext for unlawful age discrimination.

      Finally, the court DENIES AS MOOT Walmart’s motion to strike certain

paragraphs of the declaration Ms. Robinson submitted in opposition to summary

judgment because the court has relied on only admissible and material evidence in

ruling on Walmart’s motion for summary judgment.

I.    MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

      Walmart moves for judgment on the pleadings as to any claim for race

discrimination in discipline. (Doc. 32 at 1–2). In support of its argument, Walmart

contends that Ms. Robinson’s complaint does not allege facts related to any

employment event other than her termination.        (Doc. 35 at 20).    Walmart’s

argument is belied by the face of the complaint.

      Ms. Robinson’s complaint alleges that her supervisor issued multiple write-

ups for deficient job performance and held her to a higher standard of policy

compliance than Caucasian employees. (Doc. 1 at ¶¶ 12, 19, 21). And the first


                                         2
        Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 3 of 21




count of Ms. Robinson’s complaint specifically states that Walmart discriminated

against her “because of her race with respect to the assessment of discipline. . . .”

(Doc. 1 at ¶ 20).

      In reviewing a Rule 12(c) motion for judgment on the pleadings, the court

accepts “as true all material facts alleged in the non-moving party’s pleading” and

views “those facts in the light most favorable to the non-moving party.” Perez v.

Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014). Applying this standard,

Ms. Robinson’s allegations in the complaint regarding how Walmart disciplined

her state a discrimination claim. Therefore, the court DENIES Walmart’s partial

motion for judgment on the pleadings.

II.   MOTION TO STRIKE

      Before turning to the merits of Walmart’s motion for summary judgment,

the court examines Walmart’s motion to strike paragraphs 17, 18, 35, 38, 41, 45,

46, 47, and 48 of Ms. Robinson’s declaration that she submitted in opposition to

summary judgment. (Doc. 44). Walmart contends that these paragraphs contain

information that is not based on personal knowledge or is conclusory or

speculative. (Id.). Ms. Robinson counters that the challenged portions of the

declaration are admissible for a variety of reasons. (Doc. 46). Some of the

challenged portions to the declaration appear in admissible form in Ms. Robinson’s

deposition. To the extent that is the case, the court has considered any relevant


                                          3
        Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 4 of 21




testimony. Otherwise, consistent with its obligation under Federal Rule of Civil

Procedure 56, the court has not considered any inadmissible or immaterial portions

of the declaration.

       Accordingly, the court DENIES as MOOT Walmart’s motion to strike

paragraphs 17, 18, 35, 38, 41, 45, 46, 47, and 48 of Ms. Robinson’s declaration.

(Doc. 48).

III.   MOTION FOR SUMMARY JUDGMENT
       1.    Background

       In considering a motion for summary judgment, the court “draw[s] all

inferences and review[s] all evidence in the light most favorable to the non-moving

party.” Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir.

2012) (quotation marks omitted).

       In 2005, Walmart hired Ms. Robinson, an African-American, as a Staff

Pharmacist to work at the Homewood, Alabama store. (Doc. 33-1 at 9). In 2006,

Walmart promoted Ms. Robinson to Pharmacy Manager, a position she held until

2012 when she asked to step down and return to her position as a Staff Pharmacist.

(Id. at 17). Thereafter, Ms. Robinson served as a Staff Pharmacist until Walmart

terminated her employment in 2018. (Doc. 33-39 at 7–9).

       In 2016, Zachary Martin, a Caucasian male in his thirties, became the

Pharmacy Manager at the Homewood Walmart. (Doc. 33-4 at ¶ 4). Ms. Robinson


                                         4
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 5 of 21




reported to Mr. Martin, and Mr. Martin reported to Market Health and Wellness

Director Billy Lawley. (Doc. 33-5 at ¶¶ 4, 7). Mr. Lawley reported to Chad

Souers, the Market Manager for the area that included the Homewood store. (Doc.

33-2 at 4; Doc. 33-3 at 3–4).

      Mr. Martin and Ms. Robinson were the only pharmacists assigned to the

Homewood store, and each worked a 12-hour shift. (Doc. 33-3 at ¶ 7). They were

subject to the same policies and procedures which, among other things, included a

Coaching for Improvement Policy. (Doc. 33-7). The Coaching for Improvement

Policy is designed to help employees identify, acknowledge, and change

unacceptable job performance through three levels of coaching: first written

coaching, second written coaching, and third written coaching. (Id. at 1–2). An

employee may receive only one of each level of coaching in a 12-month period,

and a coaching remains active for one year. (Id.). Supervisors have discretion to

determine the appropriate level of coaching or to skip certain levels of coaching,

depending on the circumstances of a particular situation. (Id.). If an employee’s

job performance warrants a level of coaching and the employee already has

received a third written coaching within the previous 12 months, the employee may

be terminated. (Doc. 33-7 at 2).

      In August 2016, Mr. Martin issued a first written coaching to Ms. Robinson

because she did not follow pharmacy procedures for returning expired prescription


                                        5
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 6 of 21




medication (“GENCO” returns). (Doc. 33-4 at ¶ 21; Doc. 33-15). Under previous

managers, Walmart required pharmacists to complete GENCO returns by the 15th

of every month. (Doc. 33-1 at 31–32). Shortly after Mr. Martin took over,

Walmart implemented a new policy, requiring pharmacists to submit GENCO

returns on the second Sunday of a given month instead of by the 15th day of every

month. (Doc. 33-1 at 32; Doc. 33-4 at ¶¶ 12–18; Doc. 33-12; Doc. 34-10). During

her shift on Sunday, August 14, 2016, Ms. Robinson did not submit the GENCO

returns. (Doc. 33-1 at 34; Doc. 33-4 at ¶ 21).

      In her deposition, Ms. Robinson testified that she was unaware of the new

GENCO procedure until Mr. Martin disciplined her, but she previously

acknowledged in emails that she read notes from the store visit where management

outlined the updated policy. (Doc. 33-1 at 3; Doc. 33-12; Doc. 33-4 at ¶¶ 14–16,

18). And in a July 14, 2016 email to Mr. Martin summarizing notes from a store

meeting, Ms. Robinson stated: “Out of date processing on the 2nd weekend of

month (have their drugs pull[ed] and counted).” (Doc. 33-13).

      The day after Mr. Martin issued the GENCO coaching, Ms. Robinson

emailed Mr. Lawley and requested a meeting to discuss the write-up. (Doc. 33-19

at 2). After the meeting, Ms. Robinson was under the impression that Mr. Lawley

was going to talk to Mr. Martin about removing the written coaching from her

record. (Doc. 33-9 at 2). Mr. Lawley testified that he reviewed Ms. Robinson’s


                                         6
        Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 7 of 21




first written coaching and determined that Ms. Robinson had notice of the GENCO

requirements and saw no need to overturn the written coaching. (Doc. 33-2 at 29).

       In April 2017, Mr. Martin gave Ms. Robinson a second written coaching for

allowing a visiting pharmacy technician to bring personal items into the pharmacy,

in violation of Walmart policy. (Doc. 33-4 at ¶ 37; Doc. 34-35 at 1, 3; Doc. 33-

18).   Mr. Martin became aware of the incident after reviewing store video footage

during his investigation into an unrelated matter. (Doc. 33-4 at ¶ 30). The footage

revealed that the technician brought a bag of personal items into the pharmacy

while Ms. Robinson was the pharmacist on duty. In accordance with Walmart

policy, Mr. Martin disciplined Ms. Robinson for allowing the visiting technician to

bring personal items into the pharmacy.      (Doc. 33-18).    Mr. Martin did not

discipline the visiting pharmacy technician because she was not a Walmart

employee, and Mr. Martin did not have authority to coach the technician for her

independent violation of pharmacy protocol. (Doc. 33-4 at ¶ 39).

       After the second written coaching, Ms. Robinson realized that the first

written coaching was still active. (Doc. 33-9 at 2). She emailed Mr. Souers and

requested a meeting to discuss the first coaching. (Id.; see also Doc. 33-1 at 42).

During this meeting, Ms. Robinson also raised other complaints. For instance, Ms.

Robinson was upset that Mr. Martin had not disciplined the visiting technician for

violating pharmacy policy. (Doc. 33-1 at 42; Doc. 33-9 at 1). Ms. Robinson also


                                         7
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 8 of 21




complained that Mr. Martin had not submitted GENCO returns but was not

disciplined and that Mr. Martin had been seen sleeping on the pharmacy floor.

(Doc. 33-1 at 54; Doc. 33-9 at 1). Several days after her meeting with Mr. Souers,

Ms. Robinson emailed Mr. Souers and Mr. Lawley an undated picture of Mr.

Martin lying on the pharmacy floor. (Doc. 33-1 at 44–45; Doc. 33-2 at 14).

      Before Ms. Robinson’s meeting with Mr. Souers, Mr. Lawley had in fact

issued a first written coaching to Mr. Martin for failing to submit GENCO returns

on time. (See Doc. 33-9 at 1; Doc. 34-31). After Ms. Robinson’s meeting with

Ms. Souers, Mr. Lawley issued a second written coaching to Mr. Martin for not

completing other medication returns. (Doc. 33-4 at ¶ 95; Doc. 34-31). During this

second coaching session, Mr. Lawley told Mr. Martin that someone reported that

he had been lying on the pharmacy floor during his shift. (Doc. 33-2 at 14; Doc.

33-4 at ¶ 95). Mr. Martin told Mr. Lawley that on one occasion, he felt ill during

his shift and had lain down between tasks, but that he was never asleep. (Doc. 33-

4 at ¶¶ 95–101). Mr. Lawley did not issue a separate written coaching for Mr.

Martin’s lying on the floor. (Doc. 33-2 at 14; Doc. 39-3 at 1). Instead, he decided

to address the concern as part of Mr. Martin’s second coaching session. (Id.)

      In November 2017, Mr. Martin issued a third written coaching to Ms.

Robinson because she documented that she had cleared a patient’s flagged

medication as “doctor approved” when it was not. (Doc. 33-21). Walmart’s Drug


                                         8
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 9 of 21




Utilization Review (“DUR”) Policy requires that a pharmacist review a patient’s

prescribed medication with additional scrutiny when the pharmacist receives

certain color-coded alerts.   (Doc. 34-36). For example, a “red alert” notifies a

pharmacist of a possible drug allergy, and a pharmacist, in her judgment, must

contact the prescribing physician, counsel the patient, or both. (Doc. 33-4 at ¶ 49;

Doc. 34-36 at 3). The pharmacist must then select the type of intervention from a

drop down box in the computer system. (Doc. 34-36 at 3). One choice from the

drop down box is “Dr. Approved.” (Doc. 33-4 at ¶ 50). Another choice is “other,”

for which the pharmacist must type in the reason for overriding the alert. (Id.;

Doc. 34-36 at 3).

      Mr. Martin received a call from a patient that prompted him to review the

patient’s record for a possible DUR violation. (Doc. 33-4 at ¶¶ 52–54). Mr.

Martin discovered that Ms. Robinson filled a hydrocodone prescription for a

patient even though the patient was allergic to codeine. (Id.). Ms. Robinson

marked a DUR override for the patient’s hydrocodone as “Dr. Approved,” but the

comments explained that Ms. Robinson had counseled the patient only. (Id.). Ms.

Robinson admitted that she did not speak to anyone at the patient’s physician’s

office or get approval from the doctor to dispense the medication despite the

allergy alert and that she did not select the right DUR code. (Doc. 33-1 at 47, 50,




                                         9
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 10 of 21




52). Mr. Martin issued the third written coaching because Ms. Robinson tagged

the DUR override incorrectly. (Doc. 33-4 at ¶ 57; Doc. 33-21).

      Around the same time Ms. Robinson received her third written coaching,

Walmart’s pharmacies began an initiative to improve customer adherence with

certain maintenance medications like those that treat high cholesterol, high blood

pressure, and diabetes. (Doc. 33-4 at ¶¶ 63–64). In early December 2017, Mr.

Martin emailed Ms. Robinson and instructed Ms. Robinson on the use of “Teal

Cards” to address patient compliance. Under this approach, a pharmacist filling a

prescription would place a plastic card in an external bag holding the medication if

a patient had not refilled the medication regularly and had an adherence percentage

below a particular number. (Doc. 33-4 at ¶ 66; Doc. 34-23). The existence of the

card alerted the pharmacist on duty to counsel the patient about medication

adherence. (Doc. 33-4 at ¶ 66). Between December and late March 2018, Mr.

Martin emailed Ms. Robinson two more times instructing her on the use of the Teal

Cards and requesting that she document incidents where she elected against

counseling a patient with a Teal Card in their prescription. (Doc. 33-4 at ¶ 70; Doc.

33-24; Doc. 33-25).

      In late March 2018, Walmart’s Pharmacy Clinical Services Manager audited

the Homewood store’s Teal Card program. (Doc. 33-4 at ¶ 72; Doc. 34-26). After

the audit, the Pharmacy Clinical Services Manager emailed Mr. Lawley and Mr.


                                         10
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 11 of 21




Martin to inform them that for the days he audited, Ms. Robinson did not have an

opportunity to use a Teal Card, but she had missed immunization prescreens during

that time. (Doc. 33-4 at ¶ 73; Doc. 34-26). The Clinical Services Manager asked

Mr. Martin to track Ms. Robinson’s Teal Card and immunization prescreens in the

coming weeks. (Doc. 33-4 at ¶ 76; Doc. 33-28).

      Between March 20, 2018 and April 5, 2018, Mr. Martin determined that Ms.

Robinson had thirteen opportunities to use Teal Cards but had not done so on any

of those occasions, and she had not issued any immunization prescreens. (Doc. 33-

4 at ¶ 76; Doc. 33-27; Doc. 33-28). On April 5, 2018, Mr. Martin met with Ms.

Robinson and told her that the thirteen missed Teal Card opportunities warranted a

written coaching because she had received multiple reminders about following the

procedure but did not do so. (Doc. 33-4 at ¶ 85; Doc. 33-27). Even though a

violation of the Teal Card procedure is not itself a terminable offense, because Ms.

Robinson already had three active coachings, Mr. Martin terminated Ms.

Robinson’s employment for “misconduct with coachings” pursuant to the terms of

the Coaching for Improvement Policy. (Doc. 33-49; see also Doc. 33-2 at 17; Doc.

33-4 at ¶ 86; Doc. 33-27; Doc. 33-7 at 2).

      Ms. Robinson was 51-years old when she lost her job. (Doc. 1 at ¶ 24; Doc.

1-1 at 2). Walmart hired a 37-year old African-American to fill Ms. Robinson’s

position. (Doc. 33-2 at 28; Doc. 33-4 at ¶ 113; Doc. 34-48).


                                         11
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 12 of 21




       2.    Discussion

       Walmart moves for summary judgment on all of Ms. Robinson’s claims,

arguing that Ms. Robinson has failed to present evidence creating genuine

disputes of fact about whether it discriminated against her on the basis of race or

age.

       In deciding a motion for summary judgment, the court must determine

whether, accepting the evidence in the light most favorable to the non-moving

party, the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); see also Hamilton, 680 F.3d at 1318. “[T]here is a genuine issue of

material fact if the nonmoving party has produced evidence such that a reasonable

factfinder could return a verdict in its favor.” Looney v. Moore, 886 F.3d 1058,

1062 (11th Cir. 2018) (quotation marks omitted).

             A.    Title VII/§ 1981 Claim

       In Count One of her complaint, Ms. Robinson alleges that Walmart

discriminated against her because of her race “with respect to discipline, including

termination” in violation of Title VII and § 1981. (Doc. 1 at ¶ 20).

       Title VII prohibits an employer from discriminating against a person based

on race.    42 U.S.C. § 2000e-2(a)(1).        Section 1981 prohibits intentional

discrimination “in private employment on the basis of race.” Johnson v. Ry.

Express Agency, 421 U.S. 454, 4659–60 (1975).          As a general rule, claims


                                         12
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 13 of 21




brought under Title VII and § 1981 “are subject to the same standards of proof

and employ the same analytical framework.” Bryant v. Jones, 575 F.3d 1281,

1296 n.20 (11th Cir. 2009). A plaintiff may establish discrimination under Title

VII and § 1981 through direct evidence, circumstantial evidence, or statistical

proof. Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998).

       Here, Ms. Robinson has not presented direct evidence of discrimination,

and the record contains no statistical evidence of discrimination. Therefore, the

court must determine whether Ms. Robinson presented sufficient circumstantial

evidence for a reasonable jury to find that Walmart discriminated against her

because of her race. To do this, Ms. Robinson relies on the test set out in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). (See Doc. 40 at 10–

11).

       Under that test, a plaintiff must first make out a prima facie case of

discrimination by showing “(1) that she belongs to a protected class, (2) that she

was subjected to an adverse employment action, (3) that she was qualified to

perform the job in question, and (4) that her employer treated ‘similarly situated’

employees outside her class more favorably.” Lewis v. City of Union City, 918

F.3d 1213, 1220–21 (11th Cir. 2019). If the plaintiff can establish a prima facie

case of discrimination, the burden shifts to the defendant to present evidence

showing a legitimate, non-discriminatory reason for the adverse employment


                                         13
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 14 of 21




action. Id. at 1221. If the defendant can satisfy that burden, the plaintiff must

present evidence from which a reasonable jury could find that the proffered

reason was pretext for unlawful discrimination. Id. To establish that a reason was

pretextual, the plaintiff must present evidence that “the reason was false, and that

discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S.

502, 515 (1993); Springer v. Convergys Customer Mgmt. Grp. Inc., 509 F.3d

1344, 1349 (11th Cir. 2007).

      Walmart argues that Ms. Robinson cannot establish a prima facia case of

race discrimination because written employment actions do not constitute adverse

employment actions and because Mrs. Robinson has not demonstrated that

Walmart treated her differently than similarly-situated employees. (Doc. 35 at

23–24, 27–33). Even assuming that the written employment actions are adverse

actions, the court finds that Walmart is entitled to summary judgment because Ms.

Robinson failed to establish that Walmart treated her differently than similarly

situated employees.

      A plaintiff relying on the McDonnell Douglas burden-shifting framework to

establish a race discrimination claim must show that she and her comparators are

“similarly situated in all material respects.” Lewis, 918 F.3d at 1224. In most

cases, adequate comparators are those who have been “engaged in the same basic

conduct (or misconduct), . . . subject to the same employment policy, guideline, or


                                         14
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 15 of 21




rules, . . . under the jurisdiction of the same supervisor, . . . and [] share the [same]

employment or disciplinary history” as the plaintiff. Lewis, 918 F.3d at 1227–28.

In this case, Ms. Robinson offers Mr. Martin (doc. 40 at 10–11),

and—possibly—the visiting pharmacy technician (id. at 8, n.1) as comparators.

Neither comparator is adequate.

      Ms. Robinson appears to suggest that Walmart treated her differently than

the visiting technician who brought personal items into the pharmacy in violation

of company policy but was not disciplined like Ms. Robinson was. (See Doc. 40 at

8, n. 1). Putting aside the fact that the visiting technician is African-American and

therefore not outside Ms. Robinson’s protected class, the technician is not a proper

comparator. Although Ms. Robinson and the technician were subject to the same

workplace policy, they share no other characteristics. Importantly, they did not

work for the same employer and did not have the same supervisor. (Doc. 33-4 at ¶

39–40). In fact, the undisputed evidence is that Mr. Martin did not have the

authority to discipline the visiting technician. (Doc. 33-4 at ¶ 39). Accordingly,

Ms. Robinson and the visiting technician are not similarly situated in “all material

respects,” and their difference in treatment does not raise an inference of

intentional discrimination. Lewis, 918 F. 3d at 1229.

      Ms. Robinson’s comparison to Mr. Martin also fails. Ms. Robinson claims

that Walmart treated her less favorably than Mr. Martin with respect to discipline


                                           15
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 16 of 21




and termination because she received written coachings and was fired while Mr.

Martin was not disciplined or terminated for sleeping on the pharmacy floor. (Doc.

40 at 10–11).

      First, with respect to discipline, Ms. Robinson and Mr. Martin did not

engage in the same basic misconduct. Ms. Robinson received a written coaching

for allowing a pharmacy technician to bring prohibited items into the pharmacy

and for not properly entering a DUR code. (Doc. 33-18; Doc. 33-21). Mr. Martin

slept on the pharmacy floor. (Doc. 33-29 at 1–2). And “[a]n employer is well

within its rights to accord different treatment to employees who are differently

situated in ‘material respects’—e.g., who engaged in different conduct . . . .”

Lewis, 918 F.3d at 1228.

      Moreover, Ms. Robinson and Mr. Martin did not share a supervisor. Mr.

Martin reported to Mr. Lawley, and Ms. Robinson reported to Mr. Martin. (Doc.

33-4 at ¶¶ 4, 7). “Although not dispositive,” the fact that Mr. Lawley was

responsible for disciplining Mr. Martin while Mr. Martin was responsible for

disciplining Ms. Robinson is a “meaningful distinction.” Knox v. Roper Pump

Co., 957 F.3d 1237, 1248 (11th Cir. 2020); see also Jones v. Bessemer Carraway

Med. Ctr., 137 F.3d 1306, 1312 (11th Cir. 1998) (“Different supervisors may have

different management styles that—while not determinative—could account for

the disparate disciplinary treatment that employees experience.”).


                                         16
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 17 of 21




      With respect to Ms. Robinson’s termination, Mr. Martin likewise is not a

valid comparator. Mr. Martin terminated Ms. Robinson’s employment pursuant

to Walmart’s Coaching for Improvement Policy for repeated Teal Card violations

while having three active written coachings. (Doc. 33-49; see also Doc. 33-2 at

17; Doc. 33-4 at ¶ 86; Doc. 33-27; Doc. 33-7 at 2). Again, and as explained

above, see supra p. 16, Mr. Martin did not engage in similar conduct, and he

reported to a different supervisor. In addition, Ms. Robinson has not shown that

she and Mr. Martin shared the same disciplinary history. She has pointed to no

evidence that Mr. Martin had three active written coachings and then engaged in

any conduct (much less similar conduct) that warranted a level of coaching

subjecting him to termination. Accordingly, Ms. Robinson has not presented

evidence creating a genuine dispute about whether she and Mr. Martin are

“sufficiently similar, in an objective sense, that they ‘cannot reasonably be

distinguished.’” Lewis, 918 F.3d at 1228 (citing Young v. United Parcel Service,

Inc., 135 S. Ct. 1338, 1355 (2015)). Therefore, Ms. Robinson cannot establish a

prima facie case of race discrimination.

      But even if she could establish a prima facie case of race discrimination,

Ms. Robinson has presented no evidence from which a reasonable jury could infer

that Walmart’s articulated reasons for her coachings and termination are false and

pretext for unlawful discrimination. See Smith, 644 F.3d at 1326; Springer, 509


                                           17
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 18 of 21




F.3d at 1349. Ms. Robinson does not argue that any of Walmart’s legitimate,

non-discriminatory reasons for its actions are false. (See generally doc. 40 at 10–

11). Rather, she claims that Walmart’s proffered reasons for disciplining her and

terminating her employment are pretext for race discrimination because Walmart

did not discipline Mr. Martin for sleeping on the pharmacy floor. (Id.). This is

the same evidence that Ms. Robinson offered in support of her prima facie case.

      A plaintiff may use evidence “necessary and proper to support” a prima

facie case to show that an employer’s explanations for its conduct are pretextual.

Lewis, 918 F.3d at 1229. However, as explained above, see supra pp. 15–17,

Walmart’s decision to treat Mr. Martin differently than Ms. Robinson does not

raise an inference of discriminatory intent. Therefore, Ms. Robinson has not

presented evidence from which a reasonable jury could infer that Walmart’s true

reason for disciplining her and terminating her employment was racial

discrimination. Therefore, Walmart is entitled to judgment as a matter of law on

Ms. Robinson’s Title VII and § 1981 claims of race discrimination.

            B.     ADEA Claim

      In Count Two of her complaint, Ms. Robinson alleges that Walmart

discriminated against her because she was 51-years old at the time of her

termination. (Doc. 1 at ¶ 24).

      Under the ADEA, an employer may not discriminate against an employee


                                         18
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 19 of 21




who are is least forty years old on the basis of her age. 29 U.S.C. § 623(a)(1). As

in the race discrimination context, when, as here, a plaintiff relies on

circumstantial evidence to make that showing, the court evaluates the claim under

the McDonnell Douglas burden shifting framework. Liebman v. Metropolitan

Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015).

      For purposes of summary judgment, Walmart concedes that Ms. Robinson

can establish a prima facie case of age discrimination. (Doc. 35 at 23 n. 3).

Therefore, to survive summary judgment, Ms. Robinson must show that

Walmart’s articulated, non-discriminatory reason for terminating her employment

is pretext for unlawful age discrimination. Liebman, 808 F.3d at 1298. In this

regard, Ms. Robinson has the “burden of persuasion . . . to proffer evidence

sufficient to permit a reasonable factfinder to conclude that the discriminatory

animus was the ‘but-for’ cause of the adverse employment action.” Sims v. MVM,

Inc., 704 F.3d 1327, 1332 (11th Cir. 2013) (citing Gross v. FBL Fin. Servs., Inc.,

557 U.S. 167, 176 (2009)).

      Where an employer justifies termination based on a work rule violation, a

plaintiff may prove pretext by showing “either that [s]he did not violate the work

rule or that, if [s]he did, other employees not within the protected class who

engaged in similar acts were not similarly treated.” Delgado v. Lockheed-Georgia




                                         19
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 20 of 21




Co., 815 F.2d 641, 644 (11th Cir. 1987) (quotation marks omitted). Ms. Robinson

cannot sustain her burden.

      Walmart terminated Ms. Robinson because when Mr. Martin coached Ms.

Robinson for Teal Card violations, she already had three active written coachings

which subjected her to termination under the Coaching for Improvement Policy.

Ms. Robinson does not argue that she failed to use Teal Cards consistently. (See

generally doc. 40). And she has pointed to no evidence that Mr. Martin failed to

comply with the Teal Card policy or even if he had, that he had three active written

warnings that would have made his susceptible to termination.

      Ms. Robinson appears to suggest that Walmart’s proffered reason for her

termination is pretext because she received a written coaching for allowing a

visiting technician to bring prohibited items into a secure area of the pharmacy, but

Mr. Martin, her younger supervisor, was not disciplined for sleeping on the

pharmacy floor.     (Doc. 40 at 13).     According to Ms. Robinson this written

coaching “advanced [her] towards discharge,” while Mr. Martin received more

lenient treatment for what she describes as a similar offense which allowed him to

remain employed. (Id.). Again, and as explained above with respect to her race

discrimination claims, see supra pp. 15–17, Ms. Robinson’s conduct and Mr.

Martin’s conduct in this regard is too dissimilar for a reasonable juror to infer that

Walmart treated Ms. Robinson differently because of her age.


                                          20
       Case 2:19-cv-00856-ACA Document 50 Filed 01/27/21 Page 21 of 21




      In sum, Ms. Robinson has offered no evidence to suggest that age was the

“but for” cause of her termination.

      Therefore, Walmart is entitled to judgment as a matter of law on Ms.

Robinson’s ADEA claim.

IV.   CONCLUSON

      The court DENIES Walmart’s partial motion for judgment on the pleadings

and its motion to strike portions of Ms. Robinson’s declaration.    The court

GRANTS Walmart’s motion for summary judgment and WILL ENTER

SUMMARY JUDGMENT in favor of Walmart on all of Ms. Robinson’s claims.

      DONE and ORDERED this January 27, 2021.



                                      _________________________________
                                      ANNEMARIE CARNEY AXON
                                      UNITED STATES DISTRICT JUDGE




                                          21
